United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 16, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-30985
                         Summary Calendar



JAMES A. PERKINS,

                                    Plaintiff-Appellant,

versus

DAYBROOK FISHERIES, INC.,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 00-CV-3165-A
                        -------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     James A. Perkins, a crew member of the F/V SEA WASP, appeals

from the jury's verdict of no Jones Act liability, no

unseaworthiness, and no obligation to pay maintenance and cure in

favor of Daybrook Fisheries, Inc., and from the district court's

denial of his motion for judgment as a matter of law or,

alternatively, for a new trial.   Although Perkins moved for

judgment as a matter of law post-verdict, he did not move for

judgment pursuant to FED. R. CIV. P. 50(a) at the close of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30985
                                -2-

evidence.   Therefore, review of the sufficiency of the evidence

should be limited to plain error.   See United States ex rel.

Wallace v. Flintco, Inc., 143 F.3d 955, 960 (5th Cir. 1998);

Daigle v. Liberty Life Ins. Co., 70 F.3d 394, 397 n.2 (5th Cir.

1995).   Review of the denial of a new trial is for abuse of

discretion.   See Hidden Oaks Ltd. v. City of Austin, 138 F.3d

1036, 1049 (5th Cir. 1998).

     Perkins argues that the overwhelming weight of the evidence

required a judgment in his favor that 1) he should have received

maintenance and cure for a back injury as a result of a fall on

June 1, 1999; 2) he should have received maintenance for a finger

injury sustained on October 12, 1999; 3) the defendant's

negligence caused his June 1, 1999, injury; and 4) the boat was

unseaworthy on June 1, 1999.   Our review of the record reveals

that even under the usual standard of review, there was

sufficient evidence to support the jury's verdict, and there was

no plain error.   Daigle, 70 F.3d at 397 n.2.   The district court

did not abuse its discretion in denying a new trial.

     AFFIRMED.